United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1388
Issued: July 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 22, 2013 appellant filed a timely appeal from a February 28, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
reconsideration request on the grounds that it was untimely filed and failed to establish clear
evidence of error. Because more than 180 days elapsed from the last merit decision dated
August 16, 2010 to the filing of this appeal on May 16, 2013, the Board lacks jurisdiction to
review the merits of his claim pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 30, 2007 appellant, a 44-year old pharmacist, filed a Form CA-2 claim for
benefits under case number xxxxxx349. He alleged cervical and bilateral shoulder conditions,
epicondylitis and chronic pain syndrome causally related to employment factors. OWCP
accepted the claim for neck sprain and bilateral shoulder and upper arm sprains. Appellant had
previously filed a claim for traumatic injury under case number xxxxxx610 for a July 21, 2005
injury; which has been accepted for contusions of the genitals and scrotum, groin strain,
lumbosacral strain, major depression and organic-erectile dysfunction.
In an April 14, 2008 report, Dr. Jacob E. Tauber, Board-certified in orthopedic surgery
and appellant’s treating physician, stated that appellant had undergone a magnetic resonance
imaging (MRI) scan of the cervical spine which showed significant, multilevel degenerative disc
disease, a broad-based disc-osteophyte complex at C5-6, with a left paracentral herniation, and
disc-osteophyte complexes at C4-5 and C6-7. Appellant also underwent an MRI scan of his
shoulders which revealed acromioclavicular degenerative disease bilaterally, with osteophytes
that indented the supraspinatus. His right shoulder had a partial-thickness tear of the anterior
portion of the right supraspinatus. Dr. Tauber noted that appellant had the following accepted
conditions: neck sprain, bilateral shoulder and upper arm sprain “and other specified sites
bilaterally,” in addition to his previously accepted conditions, including lumbosacral strain,
major depressive disorder, contusion of the genital organs and groin sprain.
Dr. Tauber advised that appellant had engaged in extensive, repetitive motion for several
years and had carried out his duties by repeatedly reaching, lifting and holding his head in a fixed
position for long periods of time and engaging in repetitive motion. He asserted that these duties
contributed to appellant’s cervical and shoulder complaints. Although the duties were not the
sole cause of appellant’s accepted conditions, any activity that required lifting, reaching, turning
and grasping would contribute to the conditions. Dr. Tauber further opined that appellant’s
accepted conditions should include bilateral acromioclavicular arthritis with bilateral shoulder
impingement syndrome; a partial rotator cuff tear of the right shoulder; and cervical degenerative
disc disease, with disc-osteophyte complexes at C4-5, C5-6 and C6-7.
In order to determine appellant’s current condition and whether he had any ongoing
residuals of his accepted conditions under case number xxxxxx349, OWCP referred him to
Dr. Alice Martinson, Board-certified in orthopedic surgery, for a second opinion examination. In
a report dated January 19, 2009, Dr. Martinson diagnosed severe somatoform pain disorder,
possible impingement syndrome in both shoulders without concrete evidence of rotator cuff tear,
and mild two-level cervical disc disease without evidence of radiculopathy. She advised that
appellant had the typical findings of a profound somatoform pain disorder. Appellant’s total
body pain and his behavior throughout the examination were consistent with somatoform pain
disorder, which included a substantial component of anxiety and depression. Dr. Martinson was
asked to provide all diagnoses and to describe all objective findings used to establish the
diagnoses. She stated:
“[Appellant’s] somatoform pain disorder appears to be the direct consequence of
his scrotal injury at work on July 21, 2005. I have been asked specifically to
comment on the diagnoses listed in reports of October 30, 2007 and April 14,

2

2008 by Dr. Tauber. In these reports, Dr. Tauber appears to arrive at the
diagnosis of degenerative disc disease in the lumbar spine with ‘chronic sprain
related to his employment that has aggravated his degenerative disc disease. On
April 14, 2008 he also listed bilateral acromioclavicular arthritis with bilateral
shoulder impingement syndrome and significant cervical degenerative disc
disease. I concur with his diagnosis of degenerative disc disease in the lumbar
spine, but do not agree with his additional conclusion of ‘chronic sprain that has
aggravated his degenerative disc disease.… While [appellant] complains of neck
pain, there was no substantiation for the contention of cervical ‘strain.’ In my
view, [appellant’s] somatoform pain disease is directly caused by his injury
episode of July 21, 2005. At the time of his examination, I was unable to identify
any specific findings on physical examination, or imaging studies of his cervical
spine or shoulders, which I believe were directly caused by his injury episode on
July 21, 2005. I am in fact unable to separate any complaints which [appellant]
has in any specific part of his body from his overall somatoform pain disorder.”
When asked whether appellant had residuals of the work injury, Dr. Martinson replied:
“Yes, he is severely and profoundly incapacitated by his somatoform pain disorder. In my view,
all of his specific complaints in various portions of the musculoskeletal system are all
attributable to his pain disorder, but not to any specific anatomic abnormality in those parts.”
Dr. Martinson further opined that appellant clearly required ongoing psychological and
pharmacological treatment for his somatoform pain disorder. She asserted that no additional
specific diagnosis or treatment should be considered until psychological abnormalities were
brought under much better control.
On August 19, 2009 OWCP issued a notice of proposed termination of compensation. It
found that the weight of the medical evidence, as represented by Dr. Martinson’s referral
opinion, established that his accepted conditions under case number xxxxxx349 had ceased and
that he had no work-related residuals stemming from the October 30, 2007 work injury.
In a September 2, 2009 report, Dr. Tauber stated his disagreement with Dr. Martinson.
He noted that she had briefly described appellant’s light work duties but had not described his
repetitive motion duties while he was working full duty, which significantly contributed to his
accepted cervical and shoulder complaints. Dr. Tauber reiterated his opinion that the accepted
conditions should include bilateral acromioclavicular arthritis with bilateral shoulder
impingement syndrome and degenerative disc disease in the cervical spine. He advised that
appellant’s work duties contributed to and aggravated his degenerative disc condition and he
disagreed with Dr. Martinson’s opinion that appellant’s continued complaints of pain were
nonindustrial in etiology. Dr. Tauber stated that it was irrelevant whether or not appellant had a
somatoform pain disorder from an orthopedic standpoint; he deferred any opinion on this subject
to a psychiatrist.
By decision dated September 30, 2009, OWCP terminated appellant’s compensation
under case number xxxxxx349. It found that Dr. Martinson’s report represented the weight of
medical opinion.

3

On October 12, 2009 appellant requested an oral hearing which was held on
January 8, 2010. At the hearing appellant’s attorney noted that Dr. Martinson had diagnosed
somatoform disorder under the current case number xxxxxx349. He argued that orthopedists
rarely diagnosed such psychological conditions and customarily deferred to psychiatrists.
Counsel stated that Dr. Martinson was unable to separate appellant’s physical injuries from the
somatoform pain disorder and argued that her diagnosis was wrong because the treating
physicians in the appropriate field of psychiatry under case number xxxxxx610 had diagnosed
post-traumatic stress disorder (PTSD) and major depression. He contended that Dr. Martinson’s
somatoform pain disorder diagnosis had superseded the diagnoses of these accepted conditions
and therefore did not provide a basis for terminating compensation under case number
xxxxxx349. Counsel also noted that the physicians of record indicated that appellant still had
neck, bilateral shoulder and hand pain and asserted that Dr. Martinson ignored these symptoms
and attributed all of appellant’s problems to the somatoform pain disorder.
By decision dated March 8, 2010, an OWCP hearing representative affirmed the
September 30, 2009 termination decision. She found that Dr. Martinson did not exceed her area
of expertise and that the diagnosis of somatoform pain disorder did not override the acceptance
of the major depression under case number xxxxxx610. The hearing representative stated that
Dr. Martinson clearly discussed the orthopedic findings and stated why she did not believe that
appellant’s cervical or bilateral shoulder strains, the only accepted conditions under case number
xxxxxx349, were related to the employment factors as described in the statement of accepted
facts.
By letter dated May 24, 2010, appellant requested reconsideration.
In a March 22, 2010 report, received by OWCP on May 28, 2010, Dr. Tauber reiterated
his disagreement with Dr. Martinson’s opinion that appellant’s conditions were nonindustrial.
He diagnosed bilateral acromioclavicular arthritis, bilateral shoulder impingement and
degenerative cervical disc disease and stated that these conditions had been aggravated by
extensive, repetitive motion duties at work. Dr. Tauber contended that there was a conflict in
medical opinion with Dr. Martinson regarding whether these conditions were causally related to
employment factors. While Dr. Martinson diagnosed a somatoform disorder, appellant had
already been diagnosed with PTSD and major depression.
By decision dated August 26, 2010, OWCP denied modification of the March 8, 2010
decision.
In a report dated December 8, 2011, received by OWCP on February 12, 2013,
Dr. Harwinder Singh, a physiatrist, stated that appellant was at status post multiple work-related
injuries. Appellant experienced severe bilateral shoulder pain due to chronic impingement and
degenerative arthritis. Dr. Singh also diagnosed chronic fatigue syndrome/fibromyalgia, chronic
severe depression, PTSD and severe neuropathic pain of the bilateral lower extremity. He stated
that appellant also experienced a seizure disorder and had urological problems. Given the
complexity of his medical conditions and impairments, which also included chronic lower back
pain due to diffuse degenerative disc disease leading to lumbar spinal stenosis, Dr. Singh did not
believe that he was capable of returning to any form of gainful employment. Dr. Singh opined
that appellant should be considered permanently totally disabled.

4

In a January 7, 2013 report, received by OWCP on January 23, 2013, Dr. Singh stated
that appellant experienced chronic cervicoscapular pain with radiation to both upper extremities;
tingling, numbness, and pain in his bilateral forearms and hands; bilateral shoulder pain, worse
with overhead activities; chronic, moderate to severe lower back pain with radiation to his
bilateral lower extremities; urinary incontinency; severe hypogonadism with erectile
dysfunction; status post groin injury, with neuropathic pain in his bilateral lower extremities; and
chronic depression and post-traumatic stress disorder. He stated that on examination appellant
had severe bilateral shoulder impingement. The results of a January 3, 2013 cervical MRI scan
showed a broad-based disc bulge and osteophyte at C4-5, leading to moderate left
neuroforaminal narrowing; mild disc bulge/protrusion at C4-5 and left facet joint arthropathy;
broad-based disc bulge and osteophyte at C5-6, causing mild-to-moderate spinal stenosis and
flattening of his thecal sac, leading to severe left neuroforaminal narrowing and moderate on
right side; broad-based disc bulge at C6-7, leading to mild central canal stenosis and bilateral
neuroforaminal narrowing; and minimal grade 1 anterolisthesis of C7 with respect to TI along
with facet joint arthropathy.
Dr. Singh concluded that appellant had chronic cervical pain due to diffuse degenerative
disc disease and bilateral cervical radiculopathy; bilateral shoulder chronic impingement and
partial tear, especially on the left side; moderate bilateral carpal tunnel syndrome; mild-tomoderate bilateral Guyon’s canal syndrome; lower back pain due to diffuse degenerative disc
disease, leading to bilateral L5-S1 radiculopathy; mild sensory demyelinating peripheral
polyneuropathy; secondary fibromyalgia; severe hypogonadism; erectile dysfunction; chronic
depression; PTSD and urinary incontinence. He recommended treatment for appellant in the
form of cervical epidural steroid injection, possible neurosurgical intervention, left shoulder
arthroscopic surgery and close monitoring on bilateral carpal tunnel symptoms.
By letter dated February 6, 2013, received by OWCP on February 12, 2013, appellant
requested reconsideration. He stated that he was seeking reconsideration to obtain continuing
treatment of his shoulder and other areas.
By decision dated February 28, 2013, under case number xxxxxx349, OWCP denied
appellant’s request for reconsideration. It found that the request was untimely and that he did not
establish clear evidence of error.

5

LEGAL PRECEDENT
Section 8128(a) of FECA2 does not entitle an employee to a review of an OWCP decision
as a matter of right.3 This section, vesting OWCP with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).4 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.5 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by OWCP under 5 U.S.C. § 8128(a).6
In those cases where a request for reconsideration is not timely filed, the Board had held,
however, that OWCP must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.7 OWCP procedures
state that it will reopen an appellant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review shows “clear
evidence of error” on the part of OWCP.8
To establish clear evidence of error, appellant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must be
manifested on its face that it committed an error.10 Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
2

5 U.S.C. § 8128(a).

3

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
4

See 20 C.F.R. § 10.606(b).

5

Id. at § 10.607(b).

6

See cases cited supra note 2.

7

Rex L. Weaver, 44 ECAB 535 (1993).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

10

See Leona N. Travis, 43 ECAB 227 (1991).

6

evidence of error.11 It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion.12 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.14 The Board makes an
independent determination of whether an appellant has submitted clear evidence of error on the
part of OWCP such that it abused its discretion in denying merit review in the face of such
evidence.15
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
It issued the most recent merit decision in this case on August 26, 2010. OWCP received
appellant’s February 6, 2013 request for reconsideration on February 12, 2013. Thus, the request
is untimely as it was outside the one-year time limit.
The Board finds that appellant’s February 12, 2013 request for reconsideration failed to
show clear evidence of error. Appellant submitted December 8, 2011 and January 7, 2013
reports from Dr. Singh, who advised that appellant was experiencing symptoms from numerous
conditions. These included: severe, chronic bilateral shoulder impingement and degenerative
arthritis; chronic fatigue syndrome/fibromyalgia; chronic severe depression; PTSD; severe
neuropathic pain of the bilateral lower extremities; diffuse degenerative disc disease leading to
lumbar spinal stenosis; seizure disorder; urinary incontinency; severe hypogonadism with
erectile dysfunction; status post groin injury, with neuropathic pain in his bilateral lower
extremities; and chronic depression. Appellant opined that due to the overall effects of these
medical conditions appellant was not capable of returning to any form of gainful employment.
Dr. Singh also indicated that a January 3, 2013 MRI scan showed evidence of diffuse
degenerative cervical disc disease, bilateral cervical radiculopathy; moderate bilateral carpal
tunnel syndrome and bilateral L5-S1 radiculopathy. These reports, however, while supportive of
appellant’s claim are insufficient to prima facie shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision. The term
“clear evidence of error” is intended to represent a difficult standard. The claimant must present
evidence which on its face show that OWCP made a mistake. For example, a claimant provides
proof that a schedule award was miscalculated, such as a marriage certificate showing that the
claimant had a dependent but the award was not paid at the augmented rate. Evidence such as a
11

See Jesus D. Sanchez, supra note 3.

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Leon D. Faidley, Jr., supra note 3.

15

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

7

detailed, well-rationalized medical report which, if submitted before the denial was issued would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error.16 Therefore, appellant has failed to demonstrate clear evidence of error on the part of
OWCP.
OWCP reviewed the evidence appellant submitted and properly found it to be insufficient
to prima facie shift the weight of the evidence in favor of appellant. Consequently, the evidence
submitted by appellant on reconsideration is insufficient to establish clear evidence of error on
the part of OWCP such that it abused its discretion in denying merit review. The Board finds
that OWCP did not abuse its discretion in denying further merit review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of OWCP in her reconsideration request dated February 12, 2013. Inasmuch as
appellant’s reconsideration request was untimely filed and failed to establish clear evidence of
error, OWCP properly denied further review on February 28, 2013.
ORDER
IT IS HEREBY ORDERED THAT the February 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.17
Issued: July 14, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

Dean D. Beets, supra note 9; Leona N. Travis, supra note 10. Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.5(a) (March 2011).
17

Richard J. Daschbach participated in the preparation of the decision but was no longer a member of the Board
after May 16, 2014.

8

